DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a guide wire hole and an observation hole which are “arranged up and down”.  This limitation is indefinite because there is no specific position or reference point mentioned for either of the holes in relation to the rest of the device.  If the device were to be rotated, the holes would no longer be in the “up and down” arrangement.  A suggested phrasing of this limitation is “the guide wire hole and the observation hole are spaced apart in a direction parallel to the plane of the lens”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190387966 A1 by Tsuruta et al. (hereinafter “Tsuruta”).
Regarding Claim 1, Tsuruta discloses an endoscope (blood vessel optical device 2) comprising: a lens (optical member 7; [0019-21]; Figs. 1-2) which is disposed in a front end in an insertion direction into a test object (inserted into a blood vessel [0030] at the diseased site X [0019]; Fig. 1), and receives an incident imaging light (light from light detecting portion 8); an image sensor which is disposed in a rear end of the lens (illuminating portion 9), wherein an image of the imaging light is formed on the image sensor (image of imaging subject X; [0019-21]; Figs. 1-2); a holder which covers the lens and the image sensor (end face of sheath 6, as shown in Fig. 3), and includes a guide wire hole through which a guide wire to be inserted into the test object penetrates (opening 10 in the end face of sheath 6 holds guide wire 3; [0025-27]; Figs. 3-4); and a flexible tubular sheath connected to a rear end portion of the holder (body of sheath 6), and into which a cable conductively connected to the image sensor is inserted (light detecting portion 8 conducts light to the illuminating portion 9; [0020-21]; Fig. 2).
Regarding Claim 2, Tsuruta discloses the endoscope according to claim 1.  Tsuruta further discloses wherein the holder internally includes a camera housing which houses the lens and the image sensor (lumen 4 in the interior of the end face of sheath 6 accommodates optical member 7 and illuminating portion 9), and wherein a front end of the sheath is connected to a rear end of the camera housing (lumen 4 at the end face of sheath 6 connects to the distal end of the body of sheath 6; [0023-24]; Figs. 2-3).
Regarding Claim 3, Tsuruta discloses the endoscope according to claim 2.  Tsuruta further discloses wherein the holder includes a tubular sheath fitting portion (dovetail groove 5) protruding rearward from the rear end of the camera housing (extends past the lumen 4 at the end face of the sheath 6), and wherein the front end of the sheath is fitted and connected to an outer periphery of the sheath fitting portion (dovetail groove 5 intersects with an outer surface of sheath 6; [0023-25]; Figs. 2-3).
Claim 4, Tsuruta discloses the endoscope according to claim 3.  Tsuruta further discloses wherein a cross-sectional shape in a direction perpendicular to an axis of the sheath fitting portion is an ellipse (sheath 6 can have an elliptical cross section; [0037]).
Regarding Claim 6, Tsuruta discloses the endoscope according to claim 1.  Tsuruta further discloses wherein a front end surface of the holder has two holes including the guide wire hole (opening 10 in the end face of sheath 6 holds guide wire 3; [0025-27]; Figs. 3-4) and an observation hole for arranging the lens and a lighting optical fiber (opening for light detecting portion 8; Figs. 3-4).
Regarding Claim 7, Tsuruta discloses the endoscope according to claim 6.  Tsuruta further discloses wherein in a front view of the front end surface on which the guide wire hole and the observation hole are arranged up and down (openings are arranged vertically as shown in Figs. 3-4), the holder is formed so that a lateral width across the guide wire hole is smaller than a lateral width across the observation hole (opening 10 holding guide wire 3 has a smaller width B than the opening for light detecting portion 8; Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta.
Regarding Claim 5, Tsuruta discloses the endoscope according to claim 1.  Tsuruta further discloses the sheath 6 (including the end face considered to be the holder) made of resin ([0022]). Tsuruta does not disclose wherein the holder is formed of metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the holder disclosed by Tsuruta such that it is made of metal as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07). In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20160195706 A1
US 5,643,175 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795